16-4315
     Moody v. Nat’l Football League


                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
 3   the City of New York, on the 15th day of February, two thousand eighteen.
 4
 5   PRESENT:
 6              ROBERT D. SACK,
 7              BARRINGTON D. PARKER,
 8              SUSAN L. CARNEY,
 9                    Circuit Judges.
10   _____________________________________
11
12   AURA MOODY, ON BEHALF OF HER MINOR
13   CHILD, JM,
14
15                                Plaintiff-Appellant,
16
17   JULIAN MOODY,
18
19                                Plaintiff,
20
21                      v.                                           16-4315
22
23
24   NATIONAL FOOTBALL LEAGUE,
25
26
27                    Defendant-Appellee.
28   _____________________________________
29
 1
 2   FOR PLAINTIFF-APPELLANT:                           AURA MOODY, pro se, Saint Albans, NY.
 3
 4   FOR DEFENDANT-APPELLEE:                            WILLIAM A. BREWER III (Michael L.
 5                                                      Smith, on the brief), Brewer Attorneys &
 6                                                      Counselors, New York, NY.
 7
 8          Appeal from a December 12, 2016 order of the United States District Court for the

 9   Eastern District of New York (Block, J.).

10          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

11   AND DECREED that the instant appeal is DISMISSED for lack of jurisdiction.

12          In 2015, Aura Moody, through counsel, brought a discrimination action against the

13   National Football League (“NFL”) on behalf of her minor son, Julian Moody, in the

14   Supreme Court of New York, Queens County. Mrs. Moody alleged that the NFL prohibited

15   Julian from competing with his team at a national tournament because of his diabetes in

16   violation of the Rehabilitation Act, 29 U.S.C. § 794. The NFL subsequently removed the

17   case to the Eastern District of New York. During the proceedings, it came to light that

18   Julian was an adult, and the complaint was amended to substitute Julian as the sole plaintiff.

19   Julian, through counsel, then reached an agreement with the NFL and, on August 12, 2016,

20   voluntarily dismissed the action under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

21          During a September 15, 2016 hearing before the District Court, Mrs. Moody argued

22   that Julian had been intimidated into settling. On December 12, 2016, the District Court

23   entered a text order advising that it would take no further action in the case. Mrs. Moody,

24   proceeding pro se, now appeals from that order, arguing primarily that, in its treatment of her


                                                    2
 1   son, the NFL infringed upon her rights and caused her damages. We assume the parties’

 2   familiarity with the underlying facts, the procedural history of the case, and the issues on

 3   appeal, to which we refer only as necessary to explain our decision to dismiss.

 4           It is a “prerequisite” of our appellate jurisdiction that the appellant “ha[ve] standing

 5   to pursue the appeal.” Concerned Citizens of Cohocton Valley, Inc. v. New York State Dep’t of

 6   Environ. Conservation, 127 F.3d 201, 204 (2d Cir. 1997); Official Comm. of Unsecured Creditors of

 7   WorldCom, Inc. v. S.E.C., 467 F.3d 73, 77 (2d Cir. 2006) (Sotomayor, J.) (“Standing to appeal

 8   is an essential component of our appellate jurisdiction.”). “As a general rule, only a party of

 9   record in a lawsuit has standing to appeal from a judgment of the district court.” Hispanic

10   Soc’y of N.Y.C. Police Dep’t v. N.Y.C. Police Dep’t, 806 F.2d 1147, 1152 (2d Cir. 1986) (“Hispanic

11   Society”). Our case law notes two exceptions to this general rule: “where the non-party is

12   bound by the judgment and where the non-party has an interest plausibly affected by the

13   judgment.” NML Capital, Ltd. v. Republic of Argentina, 727 F.3d 230, 239 (2d Cir. 2013).

14   Neither exception applies here.

15          First, Mrs. Moody is not bound by the District Court’s text order, which pertained

16   only to Julian’s claim—the only matter properly before that court. Second, Mrs. Moody has

17   not identified any legal interest of her own that may plausibly be said to be affected by the

18   text order. The suit was based on allegations that the NFL unlawfully discriminated against

19   Julian, not her. Although she has views about the matter, those are not legally cognizable

20   within a setting where her adult son is a party to the proceedings. In Hispanic Society, for

21   example, we held that nominal appellants did not have standing to appeal the district court’s
                                                      3
 1   approval of a settlement agreement in a class action employment discrimination suit. 806

 2   F.2d at 1152-53. The appellants did not allege that they had been discriminated against and

 3   had not intervened in the underlying case. We concluded that the validity of the settlement

 4   agreement did not affect their rights. Id. Similarly, Mrs. Moody’s legal rights would not have

 5   been affected if the District Court had permitted additional activity related to Julian’s claims

 6   instead of entering its December 12, 2016 text order. Nor were Mrs. Moody’s legal rights

 7   affected by the stipulation with the NFL to which Julian agreed. See Cent. States Se. & Sw.

 8   Areas Health & Welfare Fund v. Merck-Medco Managed Care, LLC, 504 F.3d 229, 244 (2d Cir.

 9   2007) (holding that non-party appellant lacked standing because it “would possess the same

10   legal rights . . . whether or not the Settlement Agreement were approved”). Finally, we note

11   that permitting Mrs. Moody’s appeal would interfere with the affairs of the parties because,

12   as the District Court confirmed with him and as reflected by his Rule 41 dismissal, Julian

13   wished not to continue the case.

14          In sum, Mrs. Moody lacks standing to appeal the District Court’s December 12, 2016

15   text order. Accordingly, we dismiss this appeal for want of appellate jurisdiction.

16
17                                               FOR THE COURT:
18                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                     4